J-S20032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    RAYSHAWN HALL                              :
                                               :
                       Appellant               :      No. 1141 WDA 2021

             Appeal from the PCRA Order Entered August 16, 2021
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0004461-2017


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

JUDGMENT ORDER BY KING, J.:                         FILED: October 13, 2022

        Appellant, Rayshawn Hall, appeals pro se from the order entered in the

Allegheny County Court of Common Pleas, which denied his petition filed

under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The facts and procedural history of this matter are as follows. On June

19, 2018, Appellant pled guilty to rape, involuntary deviate sexual intercourse,

sexual assault, strangulation, and simple assault. Consistent with the plea

agreement, the trial court sentenced Appellant to 8 to 16 years’ imprisonment

for rape, with no further penalty imposed at the remaining counts. Appellant

did not file a post-sentence motion or direct appeal.

        On July 9, 2020, Appellant filed his first PCRA petition pro se. The court


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S20032-22


appointed counsel, who filed a motion to withdraw and no-merit letter on

September 4, 2020. On September 17, 2020, the court issued notice of its

intent to dismiss the petition per Pa.R.Crim.P. 907, and granted counsel’s

petition to withdraw.

       Before the court formally denied relief on his first PCRA petition,

Appellant filed a second pro se PCRA petition on August 3, 2021.2 The court

dismissed the first PCRA petition on August 16, 2021. Appellant filed a timely

notice of appeal. The court did not order Appellant to file a concise statement

of errors complained of on appeal, and Appellant filed none.

       Appellant raises the following four issues on appeal:

          Whether the record is ripe for appellate review when the
          PCRA court based its ruling on an outdated no-merit letter
          and corresponding criminal Rule 907 notice where the
          documents: (1) were filed in a prior PCRA proceeding; (2)
          did not address the new facts pled in the present PCRA
          proceeding; and (3) did not conform to criminal Rule 907?

          Whether the PCRA court erred by failing to file an opinion in
          conformity with appellate Rule 1925(a)?

          Whether the PCRA court erred in determining the instant
          PCRA proceeding is patently untimely where Appellant: (1)
          pled facts which were previously unknown; and (2) proved
          that the relevant facts could not have been ascertained
          earlier through the exercise of due diligence?

          Whether the PCRA court abused its discretion by refusing to
          hold an evidentiary hearing where Appellant presented
____________________________________________


2 The court initially denied the second PCRA petition on October 8, 2021.
However, the court subsequently withdrew that order, and on November 5,
2021, the court stayed its ruling on the second PCRA petition pending the
resolution of the instant appeal.

                                           -2-
J-S20032-22


          disputed material facts which would support claims for
          collateral relief if properly developed on the record?

(Appellant’s Brief at 3) (unnecessary capitalization omitted).

       As a preliminary matter, we observe that Appellant’s issues all relate to

claims relevant to Appellant’s second PCRA petition, because Appellant seems

to be under the mistaken belief that the court denied his second PCRA

petition.3 As Appellant’s issues are unrelated to those advanced in his first

PCRA petition, he has abandoned any issues related to his first PCRA petition

in the current appeal.4        Therefore, we affirm the PCRA court’s denial of

Appellant’s first PCRA petition.

       Order affirmed.




____________________________________________


3 (See Appellant’s Brief at 11-12) (stating: “Instantly, the PCRA [c]ourt did
not issue a Rule 907 Notice in response to [Appellant’s] subsequent PCRA
proceeding…. [T]he PCRA [c]ourt failed to take account that this was a
subsequent PCRA proceeding”) (emphases in original); (id. at 13) (stating
“this case must be remanded for an appropriate determination of the facts
and substance raised in [Appellant’s] … subsequent PCRA petition”); (id. at
14) (stating: “The only record document related to dismissal of Appellant’s
[second] PCRA petition is the [c]ourt’s August 16, 2021, Order denying post-
conviction relief”); (id. at 18) (stating, incorrectly, that first PCRA petition was
dismissed September 17, 2020 [which was the date the court issued Rule 907
notice], and successive PCRA petition was dismissed August 16, 2021).

4We note that Appellant’s second PCRA petition, filed August 3, 2021, is still
pending before the PCRA court. If that petition is ultimately dismissed,
Appellant may timely appeal from that order raising the issues he has set forth
here.

                                           -3-
J-S20032-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2022




                          -4-